Citation Nr: 1728917	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain.

2.  Entitlement to service connection for a low back condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle condition.

8.  Entitlement to service connection for a right ankle condition.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle condition.

10.  Entitlement to service connection for a left ankle condition.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to service connection for hepatitis C.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Specifically, the November 2009 decision denied service connection for PTSD and hepatitis C and declined to reopen the issues of entitlement to service connection for low back 
pain, right and left knee conditions, and right and left ankle conditions, and the November 2013 rating decision declined to reopen a claim of entitlement to service connection for a sleep disorder.

In stating that the Veteran's appeal of the previously denied back, knee, and ankle claims stems from a November 2009 rating decision, the Board acknowledges that the Veteran's February 2010 notice of disagreement (NOD) with that decision did not explicitly reference those claims.  However, it appears that, by his repeated references to a "skeletal condition," including in that NOD, the Veteran intended to convey his disagreement with the denials of his back, knee, and ankle claims.  Notably, in January 2011, after the RO responded to the February 2010 NOD by issuing a statement of the case (SOC) that did not discuss those conditions but did address a left thumb condition, the Veteran submitted a VA Form 9 on which he wrote "my skeletal condition is not a left thumb."  In additional correspondence submitted that month, he stated that he wanted the VA to reconsider a "skeletal condition" he described as including back, knee, and ankle conditions, and stated "[t]his claim is about the skeletal injuries . . . received while on active duty."  In February 2011, after the RO responded by characterizing the Veteran's January 2011 correspondence as an untimely NOD, the Veteran asked that the previous letter be considered "a reopened claim for the true claim of Brittle Knee condition, Brittle ankle, . . . Lower Back Condition."  In short, a sympathetic reading of the correspondence the Veteran submitted following the November 2009 rating decision leads the Board to find that an appeal of the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for low back pain, right and left knee conditions, and right and left ankle conditions has been pending since 2009.

The Board also notes that, regardless of the determinations reached by the RO in November 2009 and November 2013 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the Veteran's previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In May 2013, the Veteran testified before a Veterans Law Judge (VLJ) at the RO regarding the issues of entitlement to service connection for hepatitis C and entitlement to service connection for PTSD.  The VLJ who conducted that hearing subsequently left the Board, and, in a February 2014 letter, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  As the Veteran did not respond to the Board's letter, another hearing was not scheduled at that time.

In May 2014, the Board expanded the Veteran's claim of entitlement to service connection for PTSD to entitlement to service connection for an acquired psychiatric disorder pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded that issue and the issue of entitlement to service connection for hepatitis C for further evidentiary development.

In June 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge regarding all of the issues currently on appeal.

The Board acknowledges that, in March 2016, the Veteran filed an NOD with an October 2015 rating decision that continued a 10 percent rating for a left shoulder disability, assigned an initial noncompensable rating for a traumatic brain injury (TBI), and denied service connection for sensorineural hearing loss and tinnitus.  Although the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board may actually serve to delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for a low back condition, right and left knee conditions, right and left ankle conditions, a sleep disorder, hepatitis C, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A May 2002 rating decision declined to reopen claims of entitlement to service connection for low back pain, right and left knee conditions, and right and left ankle conditions, and neither new and material evidence nor a notice of disagreement was received within one year of that decision.

2.  Some of the evidence received since the unappealed May 2002 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for low back pain, right and left knee conditions, and right and left ankle conditions.

3.  A November 2009 rating decision denied service connection for a sleep disorder, and, with respect to that issue, neither new and material evidence nor a notice of disagreement was received within one year of the decision.

4.  Some of the evidence received since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The May 2002 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

3.  The May 2002 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

4.  The May 2002 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle condition.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

5.  The May 2002 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle condition.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

6.  The November 2009 rating decision is final with respect to denial of entitlement to service connection for a sleep disorder; new and material evidence has been received to reopen that claim.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for low back pain, right and left knee conditions, right and left ankle conditions, and a sleep disorder.  As will be discussed, all of those claims were previously finally denied.  However, the Board finds that new and material evidence has been received such that they may be reopened.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Turning first to the claims to reopen the issues of entitlement to service connection for low back pain, right and left knee conditions, and right and left ankle conditions, service connection for those conditions was initially denied by the RO in an August 1995 rating decision.  Following a VA examination, they were again denied by the RO in March 1996, and the Veteran subsequently perfected an appeal of that decision.  In October 1998, the Board denied the claims.  

In November 2000, the Veteran filed a claim to reopen the previously denied low back pain, right and left knee condition, and right and left ankle condition claims.  In a May 2002 rating decision, the RO declined to reopen them.  The Veteran was notified of that decision and his appellate rights in a June 2002 letter, and he did not appeal or submit new and material evidence within one year.  Therefore, the decision became final.  See 38U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the RO's May 2002 denial of the low back, knee, and ankle claims included service treatment records (STRs), post-service treatment records, a VA examination report, and hearing testimony.  The RO declined to reopen the claims because it found that evidence relevant to the reasons for the 1998 denial of those claims-the absence of current disabilities and, with respect to the ankle claim, the additional absence of in-service treatment-had not been submitted.

The evidence added to the record since the May 2002 denial includes additional post-service treatment records, lay statements, additional hearing testimony, and a letter submitted by the Veteran's VA primary care provider.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses a reason for the prior denials.  Specifically, the letter from the Veteran's primary care provider and some of his treatment records suggest that he now has current back, knee, and ankle disabilities.  Thus, as new and material evidence has been received, the claims of entitlement to service connection for low back pain, right and left knee conditions, and right and left ankle conditions may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Turning to the issue of entitlement to service connection for a sleep disorder, that claim was initially denied in a November 2009 rating decision.  The Veteran was notified of the decision and his appellate rights in a December 2009 letter, and he did not appeal the denial of that claim or submit new and material evidence within one year.  Thus, the decision became final.  See 38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

The evidence considered at the time of the November 2009 rating decision included STRs and post-service treatment records.  The Veteran's claim was denied because the RO found that, although the Veteran's current treatment records documented insomnia, his STRs contained no complaints of or treatment for that condition and a relationship between it and service had not otherwise been established.

Evidence added to the record since the November 2009 rating decision consists of additional post-service treatment records, lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  The Veteran's June 2016 Board hearing testimony is also material, as it addresses the reason for the prior denial.  Specifically, the Veteran testified that his difficulty sleeping began in service and has continued since that time.  Thus, as new and material evidence has been received, the claim of entitlement to service connection for a sleep disorder may also be reopened.  See Shade, 24 Vet. App. at 118.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for low back pain is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right ankle condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened.


REMAND

Additional development is needed prior to adjudication of the remaining claims on appeal, which include the service connection claims underlying the matters just reopened.

I.  Records

Although the RO has obtained portions of the Veteran's service personnel records, his complete personnel file has not been requested.  As the complete file could assist in verifying the details he has provided in connection with several of his claims, particularly his claims for service connection for an acquired psychiatric disorder and hepatitis C, it should be obtained on remand.

Additionally, relevant VA treatment records may be outstanding.  In that regard, the Veteran has reported on various occasions, including during his most recent Board hearing, that he has been treated at VA facilities since his discharge from service in 1995.  Although some of those records have been obtained, it is unclear whether all of the available records dating prior to 2002 are associated with the claims file.  Thus, an additional attempt to obtain those records should be made on remand.  

Ongoing VA treatment records should also be associated with the claims file.

II.  VA Examinations and Opinions

Regarding the Veteran's claims for service connection for a low back condition, right and left knee conditions, and right and left ankle conditions, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this instance, the Veteran has been afforded VA examinations addressing these conditions in the past, but current disabilities were not identified during those examinations.  However, as the Veteran's post-service treatment records now suggest that he may have degenerative changes in his back, knees, and ankles, an additional VA examination that confirms his current disabilities and addresses the etiology of those disabilities is warranted, and should be conducted on remand.

Regarding the Veteran's claims of entitlement to service connection for hepatitis C and an acquired psychiatric disorder, the Board remanded those claims in May 2014 so that VA examinations and opinions could be obtained.  Although a supplemental statement of the case (SSOC) issued in September 2014 stated that the Veteran failed to report for those examinations, review of the record reflects that they were never scheduled, because the Veteran could not be reached via telephone.  The Veteran was subsequently notified of the attempts to contact him in an August 2014 letter, and it appears he did not reach out to VA to schedule the examinations thereafter.  Notably, however, he did work with VA to attend multiple VA examinations in August 2015, including a psychiatric examination.  Unfortunately, that psychiatric examination was requested in the context of his pending claim of entitlement to service connection for a TBI and did not, as a result, include an opinion on whether his diagnosed psychiatric disorders were related to service.

In any event, as VA examinations would still aid in adjudication of the Veteran's psychiatric and hepatitis C claims, as those claims are already being remanded so that potentially relevant service department records may be obtained, and as the VA examinations the Board previously requested were never scheduled, the Board finds that the Veteran should be afforded another opportunity to attend such examinations on remand.

III.  Intertwined Claim

Finally, the evidence suggests that the Veteran's claimed sleep disorder, which he has primarily characterized as insomnia, may be related to his claim of entitlement to service connection for an acquired psychiatric disorder, which is being remanded herein.  Moreover, the AOJ is in the process of developing the Veteran's appeal of the initial evaluation assigned following the grant of service connection for a traumatic brain injury (TBI), and the Veteran has recently asserted that his sleep disorder was actually a misdiagnosed TBI residual.  In view of the foregoing, a final decision on the issue of entitlement to service connection for a sleep disorder would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, it is being deferred pending resolution of the psychiatric disorder and TBI claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, including any archived records, from the VA Eastern Colorado Health Care System and the Southeast Louisiana Veterans Health Care System dating from 1995 to 2002.  In addition, obtain ongoing VA treatment records dating since November 2016.

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back, bilateral knee, and bilateral ankle conditions.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current disabilities of the Veteran's (1) low back, (2) right knee, (3) left knee, (4) right ankle, and (5) left ankle.  

In determining whether the Veteran meets the criteria for a specific diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

If any diagnosis of record cannot be validated or confirmed, please explain why that is so.

(b) For each diagnosed disability, is it at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the Veteran's in-service injuries to his knees (in March and May 1986, and November 1990) and his back (in April 1990); (2) his reports of swollen and painful joints, trick or locked knee, and recurrent back pain on his March 1995 separation medical history report; (3) his report that he performed multiple jumps from both aircraft and a stationary platform, wearing full gear, while being trained as a parachutist during service and that his back, knees, and ankles hurt more after that activity; (4) his assertion that other training, including running in full gear and participating in hand-to-hand combat training also caused joint pain; and (5) that he has continued to experience pain in his back, knees, and ankles since that time.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorders, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.  In doing so, please specifically discuss the psychiatric diagnoses of record, including but not limited to unspecified bipolar and related disorder, mood disorder not otherwise specified (NOS), depression, and PTSD.  Additionally, please discuss whether the Veteran's sleeping disorder (typically described as insomnia) is a symptom of any identified psychiatric disorder.

In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

For any diagnosis of record that cannot be validated or confirmed, please explain why that is so.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?  Please explain why or why not.  If you find that the Veteran's reports of insomnia are related to a psychiatric disorder, please discuss his report of frequent trouble sleeping on his March 1995 medical history report and his assertion that his current insomnia began in service in issuing the foregoing opinion.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

(d) If any identified acquired psychiatric disorder is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected TBI?  Please explain why or why not.

(e) If any identified acquired psychiatric disorder is not directly related to service and was not caused by the Veteran's service-connected TBI, is it at least as likely as not (50 percent probability or more) that it has been aggravated by his TBI?  Please explain why or why not.

If you find that the Veteran has an acquired psychiatric disorder that has been aggravated by his TBI, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please ask the Veteran about the circumstances of his service and identify any possible in-service and post-service risk factors for hepatitis C.  In doing so, please specifically ask the Veteran to provide details regarding the in-service exposure he asserted occurred via (1) intravenous drug use; (2) a piercing with a syringe while aboard a ship; (3) exposure to blood or other bodily fluids; (4) participation in risky sexual behavior; (5) obtaining tattoos, including a tattoo in the Philippines in 1993; (6) sharing items such as razors and canteens within his unit; and (7) exposure to an unspecified environmental hazard while stationed at Camp Lejeune.  Please also ask him to discuss the history of intranasal cocaine use he described during VA treatment.

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran contracted hepatitis C during service as a result of risk factors other than drug abuse?  Please explain why or why not, specifically considering and discussing the methods of in-service exposure the Veteran has described.

(c) Given the Veteran's risk factors, to which risk factor is his hepatitis C most likely attributable?  In answering this question, please consider the Veteran's lay statements.  If it is equally probable that his hepatitis C is attributable to in-service risk factors other than drug abuse as compared to in-service drug abuse and/or post-service risk factors, please so state.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide an SSOC to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


